ACCEPTED
                                                                                         06-14-00219-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                    TEXARKANA, TEXAS
                                                                                     5/1/2015 5:31:48 PM
                                                                                        DEBBIE AUTREY
                                                                                                  CLERK

                          APPEAL NO. 06-14-00219-CR

DAMION DEWAYNE WILLIAMS §                          IN THE COURT OF  APPEALS
                                                                 FILED IN
                                                             6th COURT OF APPEALS
                        §                                      TEXARKANA, TEXAS
V.                      §                           SIXTH DISTRICT    OF TEXAS
                                                             5/1/2015 5:31:48 PM
                        §                                        DEBBIE AUTREY
STATE OF TEXAS          §                               TEXARKANA,   ClerkTEXAS


MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF THE SIXTH COURT OF APPEALS:

      COMES NOW, Jonathan Hyatt, and files his Motion for Extension of Time

to File Appellee’s Brief, pursuant to Rules 9 and 10 of the Texas Rules of

Appellate Procedure, and in support thereof, would show the Court the following:

                                         I.

      The Deadline for filing Appellee’s Brief is May 7, 2015.

                                         II.

      The length of the extension sought is 30 days.

                                        III.

Appellee relies on the following facts to reasonably explain said request for an

extension:

      A. Due to staff changes within the Harrison County District Attorney’s

         office, namely that the former chief appellate attorney accepted

         employment in a neighboring county, the appeal workload has shifted to

         other members of the District Attorney’s Office that have numerous


                                                                                     1
          collateral duties. In the time requested for said extension, the new

          appellate attorney for the County will have begun employment.

      B. Counsel will be second chairing a jury trial beginning May 4, 2015 in the

          Harrison County Court at Law in State v. Amy Anderson, Cause Number

          2014-0915, and preparation for the jury trial precludes Counsel from

          adequately writing the Appellee Brief.

      C. Counsel presently has another appeal brief due on May 4, 2015 in the

          Sixth Court of Appeals of Texas in Jamie Lee Bledsoe v. State, Appellate

          Case Number 06-14-00138-CR.

                                          IV.

This is the first request for an extension to file Appellee’s Brief.



      Wherefore, premises considered, undersigned counsel prays for this Court to

extend the time for filing Appellee brief until June 6, 2015, which is thirty days

from the current deadline.

                                        Respectfully Submitted,

                                        /s/ Jonathan Hyatt
                                        Jonathan Hyatt
                                        State Bar No. 24072161

                                        ATTORNEY FOR APPELLEE
                                        Harrison County District Attorney’s Office
                                        P.O. Box 776
                                        Marshall, Texas 75671
                                                                                     2
                                       Telephone No. (903) 935-8408
                                       Facsimile No. (903) 938-9312
                                       jonh@co.harrison.tx.us


                        CERTIFICATE OF CONFERENCE

As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I have

conferred, or made a reasonable attempt to confer, with all other parties, which are

listed below, about the merits of this motion with the following results:

Gena Bunn, Attorney for Appellant, does not oppose this Motion.


                                       /s/ Jonathan Hyatt
                                       Jonathan Hyatt



                           CERTIFICATE OF SERVICE

By affixing my signature below, I, Jonathan Hyatt, hereby certify that a true copy

of Motion for Extension of Time to File Appellee’s Brief has been provided to

Gena Bunn, Attorney for Appellant, on May 1, 2015, by facsimile as provided by

Rule 9.5(b) of the Texas Rules of Appellate Procedure.


                                       /s/ Jonathan Hyatt
                                       Jonathan Hyatt




                                                                                     3